ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g) and Rule 1:20-11, seeking the immediate temporary suspension from practice of LAURA A. SCOTT, a/k/a LAURA P. SCOTT, of TEANECK, who was admitted to the bar of this State in 1984, and good cause appearing;
It is ORDERED that the petition for immediate temporary suspension is granted, and LAURA A. SCOTT, a/k/a LAURA P. SCOTT, is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
*29ORDERED that LAURA A. SCOTT, a/k/a LAURA P. SCOTT, be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LAURA A. SCOTT, a/k/a LAURA P. SCOTT, pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that LAURA A. SCOTT, a/k/a LAURA P. SCOTT, comply with Rule 1:20-20 dealing with suspended attorneys.